DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 7, paragraph [0025], line 2, the recitation “stem 53” should read –stem 42--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 5, 9, 11 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the backseat" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is 
Claim 9 recites the limitation "outlet ports" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 and 12-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2685426 (“MacGregor”).	
Regarding claim 1, MacGregor discloses (see fig. 5) a Y-globe valve assembly comprising: 
a valve body (housing of valve illustrated in fig. 5) comprising:
an inlet portion having an inlet port (52);
an outlet portion having an outlet port (53), wherein the inlet and outlet portions define a flow passageway (see flow passage extending between ports 52 and 53) between the inlet port and the outlet port, and wherein the inlet and 
a valve port (port extending through the valve seat 34) separating the inlet and outlet portions, the valve port comprising a valve seat (see by example reference number 34 in fig. 1); and
a neck portion (55) extending upwardly from one of the inlet or outlet portions along a second axis (longitudinal axis of chamber 54) forming an acute angle with the first axis (see col. 6, lines 3-6), wherein the neck portion defines a chamber (54) having an circumferential wall (wall defining chamber 54), an upper end (top end, relative to the orientation of fig. 5), and an integrated pressure relief passageway (relief passage(s) defined by guide vanes; see by example 36 and 37 in the cross-sectional view of fig. 4) formed in the circumferential wall and communicating between the chamber and the flow passageway downstream of the valve port; and
a valve (19; see annotated fig. 5, below) comprising:
a core (16) having an outer surface spaced radially inwardly from the circumferential wall, wherein the outer surface and the circumferential wall define an annular space therebetween;
upper (32) and lower guides (see annotated fig. 5, below) extending radially from the core and engaging the circumferential wall of the chamber, wherein the upper and lower guides are spaced apart on the core along the second axis (axis extending along direction of movement of the valve) and define a top and bottom of the annular space; and

wherein the valve is moveable between an open position (where valve 19 is lifted off valve seat 34), wherein the valve head is spaced apart from the valve seat, and a closed position (when reverse flow is present and/or when valve shaft 39 presses down on plate 31 against valve seat 34), wherein the valve head is engaged with the valve seat, and wherein the pressure relief passageway is in fluid communication between the annular space and the flow passageway upstream of the valve port when the valve is in at least the open position (see position of fig. 5).

    PNG
    media_image1.png
    903
    1360
    media_image1.png
    Greyscale

Regarding claim 2, MacGregor discloses the upper guide (piston 32; see annotated fig. 5, above) comprises a through-hole (hole which accommodates valve shaft 39) communicating (communicating via hole 38) between the annular recess and 
Regarding claim 3, MacGregor discloses the inlet (52) and outlet (53) ports are aligned coaxially (the ingress and egress, respectively, of ports 52 and 53 are coaxial; see col. 5, line 74, through col. 6, line 2).
Regarding claim 4, MacGregor discloses the integrated pressure relief passageway (relief passage(s) defined by guide vanes; see by example 36 and 37 in the cross-sectional view of fig. 4) comprises an elongated channel (channel(s) extending between guide vanes) extending radially outwardly from the surface of the circumferential wall (circumferential wall defining chamber 30).
Regarding claim 6, MacGregor discloses (see fig. 5) a Y-globe valve assembled by a method comprising: 
providing a valve body (housing of valve illustrated in fig. 5) comprising:
an inlet portion having an inlet port (52);
an outlet portion having an outlet port (53), wherein the inlet and outlet portions define a flow passageway (see flow passage extending between inlet port 52 and outlet port 53) between the inlet port and the outlet port, and wherein the inlet and outlet ports are aligned along a first axis;
a valve port (port extending through valve seat 34) separating the inlet and outlet portions, the valve port comprising a valve seat (34); and
a neck portion (55) extending upwardly from one of the inlet or outlet portions along a second axis (longitudinal axis of chamber 54) forming an acute angle with the first axis (see col. 6, lines 3-6), wherein the neck portion defines a 
providing a valve (mainly defined by 19, see annotated fig. 5, above) comprising:
a core (16) having an outer surface spaced radially inwardly from the circumferential wall, wherein the outer surface and the circumferential wall define an annular space therebetween;
upper (32) and lower guides (see annotated fig. 5, above) extending radially from the core and engaging the circumferential wall of the chamber, wherein the upper and lower guides are spaced apart on the core along the second axis and define a top and bottom of the annular space; and 
a valve head (see annotated fig. 5, above) disposed below the lower guide; 
moving the valve between a closed position (when reverse flow is present and/or when valve shaft 39 presses down on plate 31 against valve seat 34), wherein the valve head is engaged with the valve seat, and an open position (where valve 19 is lifted off valve seat 34; see position illustrated in fig. 5), wherein the valve head is spaced apart from the valve seat; and

Regarding claim 7, MacGregor discloses the fluid is a gas (“steam”; see col. 1, lines 6-10).

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Regarding claim 8, MacGregor discloses the upper guide (32) comprises a through-hole (hole which accommodates valve shaft 39), and further comprising passing a fluid through the through-hole (fluid enters port 38 towards backseat 40) as the valve is moved to the closed position.
Regarding claim 9, MacGregor discloses passing a fluid from the inlet port (52) to the outlet port (53) through the valve port (through the port extending through valve seat 34) when the valve is moved to the open position (see position of fig. 5) and the inlet and outlet ports are aligned coaxially (ports 52 and 53 are coaxial; see col. 5, line 74, through col. 6, line 2).
Regarding claim 10, MacGregor discloses the integrated pressure relief passageway (relief passage(s) defined by guide vanes; see by example 36 and 37 in the cross-sectional view of fig. 4) comprises an elongated channel (channel(s) extend circumferentially around valve 19) extending radially outwardly from the surface of the circumferential wall (see by example cross-section of fig. 4).
Regarding claim 12, MacGregor discloses (see fig. 5) a Y-globe valve body comprising: 

an outlet portion having an outlet port (53), wherein the inlet and outlet portions define a flow passageway (flow passageway extending between ports 52 and 53) between the inlet port and the outlet port, and wherein the inlet and outlet ports are aligned along a first axis (ports 52 and 53 are coaxial; see col. 5, line 74, through col. 6, line 2);
a valve port (port extending through valve seat 34) separating the inlet and outlet portions, the valve port comprising a valve seat (34); and
a neck portion (55) extending upwardly from one of the inlet or outlet portions along a second axis forming an acute angle with the first axis (see col. 6, lines 3-6), wherein the neck portion defines a chamber (54) having an circumferential wall (wall defining chamber 54), an upper end (top end, relative to the orientation of fig. 5) comprising a backseat (40), and an integrated pressure relief passageway (relief passage(s) defined by guide vanes; see by example 36 and 37 in the cross-sectional view of fig. 4) formed in the circumferential wall and communicating between the chamber and the flow passageway downstream of the valve port (see fluid communication between ports 52, 53 and 38 in fig. 5).
Regarding claim 13, MacGregor discloses the inlet (52) and outlet (53) ports are aligned coaxially (ports 52 and 53 are coaxial; see col. 5, line 74, through col. 6, line 2).
Regarding claim 14, MacGregor discloses the integrated pressure relief passageway (relief passage(s) defined by guide vanes; see by example 36 and 37 in the cross-sectional view of fig. 4) comprises an elongated channel (channel(s) extend .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 11 and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor, as applied to claim 4 above, in view of engineering expedient.
Regarding claims 5, 11 and 15, MacGregor discloses the claimed invention except for the cross-sectional area (see cross-section of fig. 4) of the channel (relief passage(s) defined by guide vanes; see by example 36 and 37 in the cross-sectional view of fig. 4) being between and including 0.5 square inches and 1.0 square inches.  One of ordinary skill in the art 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE576771 discloses a Y-globe valve assembly having coaxially aligned inlet and outlet conduits.  US2097698 discloses a Y-globe valve assembly have a closure member with an annular groove disposed between upper and lower guides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753